1 mr :
UNITED STATES DISTRICT COURT iv il L E- D
FOR THE DISTRICT OF COLUMBIA

FEB 0 6 2019

DARLENE CORTEZ, ) C|erk, U.S. District & Bankruptcy

) Courts for the District of Co|umbia
Plaintiff, )
)

v. ) Civil Action No.: l:l9-cv-00176 (UNA)
)
)
MOHAMMED BIN SALMAN )
ABDULAZZIZ ALSAUD, et al ., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff s pro se complaint and
motion for leave to proceed in forma pauperis The Court Will grant the in forma pauperis motion
[2] and the complaint [l] will be dismissed Without prejudice.

The instant complaint is substantially similar, if not identical, to another filed by plaintiff
in a recent lawsuit, see Cortez v. Mohammea' Bin Salman Abdulazziz Alsaud, et al., No. l9-cv-
00100 (UNA) (D.D.C. entered Jan. 25, 2019), and this matter Will be dismissed as duplicative

An Order is issued separately.

United States District Judge

Date: February_b__, 2019

